SULLIVAN, J.
This is an action to quiet title to eight and four-tenths acres of land situated in the south half of the northeast quarter of section 4, township 20 north, of range 23, in Lemhi county.
Respondents answered separately, each pleading four separate defenses: (1) A denial of the allegations of the complaint; (2) the establishment of the boundary line by verbal agreement; (3) that in the year 1887, a mutual understanding was had between the defendants Baker and the predecessor in interest of plaintiff, that as soon as patents were issued by the United States to the respective claimants, for their several tracts of land, that it would be to their mutual benefit to enter into a contract to exchange certain parts of their land, making a certain road or highway the boundary, and Baker to convey to the said Withington a tract containing two and eight-tenths acres, and Withington to convey to *349Baker eight and four-tenths acres of land, and a contract was entered into to that effect in the year 1890; (4) adverse possession under claim of title. The prayer of the defendants is that the plaintiff be enjoined from setting up title, and that defendant Baker be decreed to be the owner of said eight and four-tenths acres of land.
Respondent Bagley’s answer shows that he is holding as tenant of respondent Baker.
Trial was had before the court without a jury, and findings and judgment made and entered against the plaintiff. A motion for a new trial was overruled. The insufficiency of the evidence to support the findings of fact is assigned as error.
The following, among other facts, are clearly established by the evidence: That one L. P. Withington, now deceased, was the husband and predecessor in interest of the appellant, Julia Fleming, and the respondent Baker occupied adjoining lands for thirty years, which land was held by them several years prior to the extension of the government survey over them.
Thereafter Withington entered the northeast quarter and the north half of the southeast quarter of section 4, township 20, range 23, in Lemhi county, as a desert claim and obtained a patent therefor from the United States on August 18, 1890.
The eight and four-tenths acres of land in dispute is a part of the land entered by Withington. Said Withington died in 1902, intestate, leaving as his heirs the appellant and several children, all of whom have conveyed their interests to the appellant, and she is now the owner thereof. Respondent Baker entered adjoining land and received a patent from the United States to the same on February 12, 1887.
In the year of 1884 or 1885, an understanding was had between said Withington and Baker that a stage road and a lane which ran across said lands should be their dividing line when they received their patents from the United States, and that when they received their patents from the United States the respondent Baker would deed to said Withington *350all the land included in his said patent, which lay south of said road; while said Withington would deed to Baker all of the land included in his patent that lay north of said road. And it was understood between them that the stage road and lane should be the boundary line between their respective lands. Such an agreement was orally entered into in 1890. In 1884, the eight and four-tenths acres in controversy was in a very rough and uneven condition, requiring considerable work to prepare it for cultivation, while the two and eight-tenths acres tract of the Baber land, lying north of said road, was in a good state ■ of cultivation and had been cultivated for several years prior thereto; that during all the time these parties resided there, they occupied and possessed said two tracts of land as per the terms of said agreement. Said tract of eight and four-tenths acres was inclosed in a large field owned by Baker, and the two and eight-tenths acres tract was in a large field owned by Withington, each exercising acts of ownership and having possession of the said tracts according to said agreement. Said agreement to make said road the dividing line was recognized by said parties up to the time of Withington’s death, but no deeds or muniments of. title were passed between them. Said Withington made no claim to that part of his tract of land on the north side of said road and inclosed by Baker; and Baber made no claim to that part of his land south of said road claimed by Withington.
After Baker took possession of said eight and four-tenths acres tract, he removed the rocks and ridges therefrom and placed the same in cultivation, and constructed a building thereon of the value of $200, and leased a part of same to respondent Bagley, who has erected a storeroom thereon of the value of $700; and other parties have built a hotel, saloon, bam, cellar, ice-house and hay corral upon said land. The first claim made to this land, after said agreement was entered into by Withington and Baker, was made after the death of Withington and after the marriage of his widow, the appellant, to another man.
*351It clearly appears, from the evidence in the case, that a part performance of said oral agreement in regard to making the stage road the dividing line between said tracts of land was carried out; and in fact a complete performance of that contract, excepting the passing of deeds between the parties. For nearly twenty years the said agreement has been recognized and acted upon. Said eight and four-tenths acres of land was taken possession of by the respondent Baker, who placed it in a good state of cultivation, and improvements in the way of buildings, etc., have been placed thereon, of the value of many hundreds of dollars, and so far as appears from the record, with the knowledge and consent of said Withington and his successor. It certainly would not be just and equitable to allow the appellant at this late day, under the facts of this case, to obtain a judgment as prayed for in her complaint. It clearly appears that the complete performance of said agreement was had between the parties, except-the passing of deeds, and that clearly brings this case within the provisions of section 6008 of the Revised Statutes, which is as follows: “The preceding section must not be construed to affect the power of a testator in the disposition of his real property by a last will and testament, nor to prevent any trust from arising or being extinguished by implication or operation of law, nor to abridge the power of any court to compel the specific performance of an agreement, in case of part performance thereof.”
By reason of-the part performance of said contract, it does not come within the statute of frauds prohibiting oral sales of real estate.
We have examined the other errors assigned and find no merit in them. The judgment is affirmed, with cost in favor of the respondents.
Stockslager, C. J., and Ailshie, J., concur.